DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 9 is objected to because of the following informalities: because the claim recites a limitation “wherein the quantity of metal comprises sodium”; however, since the sodium is a constituent of the lubricant contaminant and not the material composition of the metal or scrap metal (see Applicant’s specification, para [0007]), it is suggested to replace said limitation with “wherein the metal contaminant comprises sodium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The independent claims 1 and 20 individually recites the limitation “configuring the furnace to operate according to a set of operating parameters, the set of operating parameters being selected based on characteristics of the carbon-containing contaminant, the set of operating parameters including at least one of a pressure, an atmosphere composition, a pour temperature, and a hold time”. In particular it is unclear how and what manner is the furnace configured to operate according to the parameters as claimed because the claims fail to set forth any structural features or process steps (i.e. manner of use) the furnace relating to and/or cooperatively associated with the claimed operating parameters. The claims are therefore indefinite since the metes and bound are unascertainable; especially since the specification provides no clear direction as to how the furnace is configured.
Claim 1 recites the limitation "the quantity " in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4, 6, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (US Patent No. 5,304,230).
	Regarding claim 1, Stein et al. teaches a method, comprising: charging a furnace 
(1, i.e. induction crucible furnace , see column 4, lines 20-47 and figures 1 and 2) with a quantity of metal (7, i.e. scrap briquette,  see column 4, lines 34-47 and figures 1 and 2) via a chute (13, see figured 1 and 2 and column 4, lines 40-47)  the quantity of metal comprising a carbon-containing contaminant (see i.e. the organic and plastic admixtures in the scarp charge, see column 4, lines 20-47 and column 6, lines 20-35); wherein the furnace operation includes, evacuating the furnace chamber with a vacuum pump ( 24, see column 3, lines 30-57 and column 4, lines 58-68), heating and holding the furnace at a temperature to melt the scrap (see column 2, lines 53-55, column 5, lines 43-50 and column 6, lines 35-40) and filling the furnace atmosphere with argon to pressurize the furnace chamber to control the furnace atmosphere to prevent oxidation of the melt and also to allow subsequent tapping of the melt (see column 5, lines 55-63); and wherein the furnace operating method further comprises removing at least some of the carbon-containing contaminant from the quantity of metal (see column 2, lines 52-63, column 4, lines 22-30 and lines 57-67, column 5, lines 35-50; column 5, line 63-column 6, line 5 and column 6, lines 36-35) and discharging or tapping an output metal (see column 3, lines 45-57,column 5, lines 25-40); and wherein a concentration of carbon in the output metal is less than a concentration of carbon in the quantity of metal due to the step of  removing the organics and the carbon containing admixtures in the scrap charge (metal (see column 2, lines 52-63, column 4, lines 22-30 and lines 57-67, column 5, lines 35-50; column 5, line 63-column 6, line 5 and column 6, lines 36-35).            Regarding claim 2, Stein et al. teaches a method in which the quantity of metal charged into the furnace includes a quantity of scraps obtained from a machining process (see column 1, lines 52-56, and column 4, lines 34-47).            Regarding claim 3, Stein et al. teaches a method in which prior to charging the furnace with the quantity of metal, compacting the quantity of metal into a unitary piece of metal or briquettes (see column 4, lines 34-47).             Regarding claim 4, Stein et al. teaches a method in which the entire melting process is kept at a constant temperature  (see column 6, line 35-39) which is at least more than the minimum range of  0 minutes and consequently meeting the claimed   hold time range of between 0 minutes and 60 minutes.          Regarding claims 6 and 7, Stein et al. teaches a method in which the furnace atmosphere is controlled by flooding with at least inert gas such as nitrogen (see column 5, lines 55-60) and evacuating the off-gas produced from the melting furnace via a  tubular line (20, see figure 1 and column 4, lines 58-67). Stein et al., therefore meets all aspect of the claim requiring the furnace atmosphere as a process operating parameter. 
           Regarding claim 13, Stein et al. teaches a method in which the carbon-containing contaminant is an organic compound (see column 3, lines 5-25, column 4, lines 34-47 and column 5, line 65-column 6, line 4).

7.	Claims 1-4, 6-8, 13, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riquet et al. (US Patent No. 7,550,028).
Regarding claims 1 and  20, Riquet et al. teaches a method comprising: charging a furnace (i.e. induction furnace (see column 7, lines 5-15) with 2000-series aluminum alloy scrap; wherein said alloy scrap (see abstract and column 5, lines 7-15) comprises lithium and organic contaminant (s) (see abstract, column 4, line 54-column 5, line 5, and column 5, lines 38-67); wherein the furnace operation includes removing at least some of the organic  and oil contaminant from the quantity of metal or scrap material  (see column 4, line 54-column 5, line 5, and column 5, lines 38-67), controlling the furnace atmosphere composition by performing both the scrap charging and the melting process  under an inert gas protective atmosphere (see column 6, lines 1-10 and column 7, lines 5-15); wherein the scrap melting process comprises heating and holding the furnace at a temperature of about 700° C to 800° C (see column 87, lines 43-57) and after melting; pouring and discharging a purified  (i.e. contaminants including lubricant oils  removed) 2000-series aluminum alloy melt that comprises the lithium from the furnace (see column 7, lines 15-55 and column 7, line 60-column 8, line 32). Claim 1 is rejected together with claim 20 because the aluminum or aluminum alloy scrap constitutes a metal scrap and also the lubricant oil that contaminates the aluminum scrap contains carbon; and finally due to de-oiling step (see column 4, line 54-column 5, line 6) a substantial portion of the carbon-containing contaminants are removed thereby resulting in a concentration of carbon in the output metal that is less than a concentration of carbon in the quantity of metal or scrap metal pre melting step as required in claim 1.            Regarding claim 2, Riquet et al. teaches a method in which the quantity of metal includes a quantity of machining scrap (see column 4, lines 15-33).           Regarding claim 3, Riquet et al. teaches a method in which prior to charging the furnace with the quantity of metal, compacting the quantity of metal into a unitary piece of metal (see (see column 4, lines 15-33).
             Regarding claim 4, Riquet et al. teaches a method in which the scrap melting 
process comprises heating and holding the furnace at a temperature of about 700° C to 800° C (see column 87, lines 43-57) which is at least more than the minimum range of  0 minutes and thereby meeting the claimed hold time range of between 0 minutes and 60 minutes.             Regarding claims 6 and 7, Riquet et al. teaches a method in which furnace atmosphere composition is controlled  by performing both the scrap charging and the melting process  under an inert gas protective atmosphere (see column 6, lines 1-10 and column 7, lines 5-15); and thus meeting al aspect of the claim requiring the furnace atmosphere as a process  control parameter. 
	Regarding claims 8 and 14, Riquet et al. teaches a method in which the scrap melting process comprises heating and holding the furnace at a temperature of about 
700° C to 800° C and pouring at the same temperature (see column 8, lines 43-67).
           Regarding claim 13, Riquet et al. teaches a method in which the contaminants comprises oils and lubricants which are known to be formulated from carbon-containing organic compound (see column 4, line 54-67).         Regarding claims 17-19, Riquet et al. teaches a method in which the quantity of metal is aluminum alloy scrap which is at least a 2000-series aluminum alloy; wherein the aluminum alloy scrap is scrap of an aluminum-lithium alloy (see column 1, lines 20-67, column 3, lines 25-45 and column 5, lines 7-15).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Riquet et al. (US Patent No. 7,550,028) as applied to claim 1 above.
	Regarding claims 9, 11 and 12, Riquet et al. does not expressly teach that the quantity of metal comprises sodium or in the other words the material contaminating the metal scrap comprises sodium; a melting temperature and a hold time that would yield a residual sodium concentration in the output metal that is less than a target concentration of six parts per million. However, since Riquet et al. teaches the same aluminum-base scrap material (see column 5, lines 5-15) obtained from the same source such as machining (see column 4, lines 1-10), contaminated with the same type of lubricant used in the machining process (see column 4, lines 54-67) and furthermore subjected to the same induction furnace melting process (column 7, lines 5-15). It would, therefore be reasonably be expected that the aluminum base scrap material used in the process of Riquet et al.  would equally be coated with contaminants including sodium coming from the lubricants used in the machining process and that the descaling and de-oiling process (see column 4, line 54-column 5, line 7) would equally be effective in evaporating a substantial portion of the lubricant contaminants except a residual concentration of sodium in the final molten metal output in the same way as claimed (column 7, lines 5-20, column 7, line 60-column 8, line 25 and column 8, lines 43-57).10.	Claims 5, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable 
over Riquet et al. (US Patent No. 7,550,028) in view of Buehler (US Patent No. 
3,839,903).
	Regarding claims 5,10, 15 and 16, Riquet et al. teaches an aluminum-based scrap melting process conducted in an induction furnace at a temperature of about 
700° C to 800° C, and pouring at the same temperature (see Riquet et al., column 8, lines 43-67) under an argon atmosphere (see Riquet et al., column 6, lines 1-10 and column 7, lines 5-15). Riquet et al. also teaches a method using a 6 tons capacity induction furnace at feeding at a rate of 6tons/hour (see Riquet et al., column 8, lines 43-55) which means each 6 tons scrap is melted within at least an hour of 60 minutes which translates into a hold time of about 60 minutes which meets the claimed hold time range of between 30 minutes and 90 minutes.
	Riquet et al. fails to teach a process in which the pressure in the furnace during melting is set at between 1 micron and 300 microns (1 micron of pressure is equal to 1/1000th of a millimeter of mercury). However, Buehler teaches that, it is art recognized to operate an induction melting furnace at a pressure of a few microns for example 10 microns using dry inert gas such as argon and helium (see Buehler, column 5, lines 57-63 and column 6, lines 50-53). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Riquet et al.  induction melting the aluminum- based scrap at a pressure of a few micron using inert gas such as argon and helium as taught by Buehler in order to control the melting temperature and the purity of the melt output (see Buehler column 6, lines 50-57).
                                                        Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Roy et al. (US 3,230,074), More (US 2,776,204), Shimada et al. 
(5,559,827) and De Saro et al. (US 9,956,609) are also cited in PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733   
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733